Appeal from an order of the Family Court, Allegany County (James E. Euken, J.), entered December 8, 2005 in a proceeding pursuant to Family Court Act article 10. The order, after a finding of neglect, placed the child in the custody of petitioner for a period of one year and placed respondent under the supervision of petitioner for a period of one year upon certain terms and conditions.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Family Court. Present—Scudder, J.E, Kehoe, Gorski, Smith and Pine, JJ.